440 F.2d 1068
Harold Raymond HOOKS, Petitioner-Appellee.v.Walter COLBAITH, Public Defender, Palm Beach County,Respondent-Appellee.
No. 31097 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 9, 1971Rehearing Denied April 29, 1971.

Harold Raymond Hooks, pro se.
Walter Colbaith, Public Defender, Norman J. Kapner, Asst. Public Defender, West Palm Beach, Fla., for respondent-appellee.
Appeal from the United States , district Court for the Southern District of Florida; Ted Cabot, District Judge.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Judgment affirmed.  See Local Rule 21.1

1
*Rule 18, 5th Cir.  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et all., 5th Cir. 1970, 431 F.2d 409, Part I.



1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)